DETAILED ACTION

This Office Action is in response to the Amendment filed 1/4/2021.  Due to the claim amendments, the previous rejections under 35 U.S.C. 112(b) have been withdrawn.  Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mitra et al. (U.S. Publication US 20030099237 A1).
With respect to claims 1, 5, and 18, Mitra et al. discloses a system implementing a method of content access (See the abstract, page 4 paragraph 64, and Figure 1 of Mitra et al. for reference to a system comprising devices including server sites, client sites, servers, content edge routers, CERs, content-based switching routers, CSRs, performing a method of steering request for content access to appropriate destinations).  Although Mitra et al. discloses the devices of its system including servers and routers, Mitra et al. does not specifically disclose these devices being implemented via a processor executing a sequence of instructions stored in a memory, as claimed.  However, the implementation of such common communication devices via a processor executing a sequence of instructions stored in a memory is old and well known in the art of communications.  Thus, it would have been obvious that the devices of Mitra et al. could equally be implemented using the standard old and well known components comprising processors executing a sequences of instructions stored in a memories.  Since Mitra et al. is silent regarding the structure of its devices, one of ordinary skill in the art at the time of effective filing would have been motivated to look towards common known structures to implement its devices.  Mitra et al. also discloses receiving, at a first computer in a cluster, a service discovery request from a client, wherein a service corresponding to the service discovery request is hosted at a second computer (See pages 4-5 paragraphs 67-68, page 5 paragraph 74, and Figure 2 of Mitra et al. for reference to a CER, which is a first computer in a Protocol Independent Content Switch architecture, which is a type of cluster, receiving a request for content, which is a service discovery request, from a client site, corresponding to content hosted at a server site that may comprise a server attached to another CER, i.e. a second computer).  Mitra et al. further discloses resolving, at the first computer, a next network endpoint corresponding to a network hop on a route to a service endpoint for the service by using at least a registry stored at the first computer (See page 5 paragraphs 74-75 and Figure 2 of Mitra et al. for reference to the CER receiving the request for content, parsing the packet containing the request, and using a routing table stored at the CER, i.e. a registry, to determine a core CSR that should handle the request next, i.e. the CSR is a next hop on a route towards an endpoint having the requested content).  Mitra et al. also discloses wherein a response to the service discovery request is accessible at the service endpoint by the client, and the service endpoint of the service is determined based at least in part upon the registry stored at the first computer (See pages 4-5 paragraphs 67-68, page 5 paragraph 74, and Figure 2 of Mitra et al. for reference to the requested content being accessible to the client via an attached server, i.e. endpoint, the serves the corresponding content, wherein the route to, and the destination server are determined based on the routing table stored at the CER).
	With respect to claims 2 and 6, Mitra et al. discloses forming a network protocol packet in response to receiving the service discovery request at the first computer, wherein the network protocol packet comprises a separate network endpoint information for the second computer (See page 5 paragraph 74, page 6 paragraph 89, page 8 paragraph 111, page 11 paragraph 148, and Figures 13-14 of Mitra et al. for reference to the CER parsing the packet carrying the request for content to determine a tag indicating a route to a destination of the content, attaching the tag to encapsulation the IP packet containing the content request, i.e. forming a network protocol packet, wherein the tag indicates a route to an identified server, i.e. the destination holding a copy of the requested content).
	With respect to claims 3, 7, and 19, Mitra et al. discloses wherein the next network endpoint is determined by the computer at least by querying the registry with a name of the service based at least in part upon a routing rule that is locally stored on the first computer (See page 5 paragraph 74, page 6 paragraph 89, page 8 paragraph 111, and Figures 13-14 of Mitra et al. for reference to the CER determining the CRS that should handle the request next by querying its content-based routing table with information including a name of the content, such that the request is routed according to rules stored locally on the CER).
	With respect to claims 4 and 8, Mitra et al. discloses wherein the service discovery request comprises a name of the service, and the next network endpoint resolves a separate network endpoint for the second computer hosting the service at least by querying a separate registry using the name of the service, the separate registry stored locally on the next network endpoint (See page 5 paragraph 74, page 6 paragraph 89, page 10 paragraphs 128-136, and Figures 13-14 of Mitra et al. for reference to the request for content comprising a name of the content, and for reference to the CER determining the next CSR to handle the request based its routing table, wherein the information of its routing table is updated based on queried routing advertisements made from routing tables of other CERs and CSRs, i.e. including the next CSR).
	With respect to claim 9, Mitra et al. discloses forwarding the service discovery request through two or more network hops comprising the next network endpoint and a subsequent network endpoint between the first computer and the second computer, wherein the next network endpoint determines the subsequent network endpoint at least by querying the registry stored locally on the next network endpoint with a name of the service, and the subsequent network endpoint determines a separate network endpoint of the second computer at least by querying a separate registry stored locally on the subsequent network endpoint with the name of the service (See page 5 paragraphs 74-77 and Figure 1 of Mitra et al. for reference to there being multiple CERs/CSRs in the path between the client requesting the content and the server storing the content, and for reference to each CER and CSR along the path to the destination server storing the requested content making a determination regarding a next device, i.e. next CSR or CER, to route the request based on information found in their respective routing tables according to the tag indicating the name of the content).
	With respect to claim 10, Mitra et al. discloses accessing at least one routing rule to perform a first routing operation at the first computer, wherein the at least one routing rule is locally stored at the first computer (See page 5 paragraph 74, page 6 paragraph 89, page 8 paragraph 111, and Figures 13-14 of Mitra et al. for reference to the CER determining the CRS that should handle the request next by querying its content-based routing table with information including a name of the content, such that the request is routed according to rules stored locally on the CER).
	With respect to claim 11, Mitra et al. discloses wherein the service endpoint or the next network endpoint is determined from a respective registry locally stored at a respective computer, and the respective registry comprises endpoint information of at least one service hosted on the respective computer (See page 5 paragraphs 74-77, page 6 paragraph 89, page 8 paragraph 111, and Figures 13-14 of Mitra et al. for reference to the next of final CSR or CER for the requested content being determined at each CSR or CER according routing tables stored at each respective CSR or CER).
	With respect to claim 12, Mitra et al. discloses wherein the service endpoint or the next network endpoint is not known by the client prior to the service endpoint being returned to the client (See page 6 paragraph 89 of Mitra. For reference to the content request indicating name-based attributes of requested content used by the CER to determine a specific route to a destination server storing the content, such that the client requesting the content does not know witch specific server stores the requested content, i.e. that determination is instead made by the CER).
	With respect to claim 13, Mitra et al. discloses wherein the first computer tracks endpoint information of at least the next network endpoint using at least endpoint information in the registry and consults at least one routing rule locally stored on the first computer to determine the next network endpoint (See page 5 paragraphs 74-75, page 6 paragraph 89, page 8 paragraph 111, and Figures 13-14 of Mitra et al. for reference to CER using its routing table to track and store information regarding routes to endpoints of requested content, such that routing rules stored locally on the CER are used to determine a next CSR or CER to handle the content request).
	With respect to claim 14, Mitra et al. discloses wherein the second computer determines the service endpoint of the service at least by querying a separate registry locally stored at the second computer (See page 5 paragraphs 74-77 of Mitra et al. for reference to each CER and CSR using its own locally stored routing table to determine routing of content request to a server storing the requested content).
	With respect to claim 15, Mitra et al. discloses wherein the client comprises a process, an application, or a separate service (See page 1 paragraph 2 and page 4 paragraph 59 of Mitra et al. for reference to the client comprising an application requesting the content).
	With respect to claim 16, Mitra et al. discloses wherein the service discovery request comprises, a name, of the service, and the name of the service is respectively used by the first computer and the next network endpoint to determine respective routing targets (See page paragraphs 74-75, page 6 paragraph 89, page 8 paragraph 111, and Figures 13-14 of Mitra et al. for reference to the content request including a name of the content that is used by the CER to generate a tag and route the content request to a determined next CSR or CER).
	With respect to claim 17, Mitra et al. discloses wherein the service endpoint of the service hosted on the second computer comprises at least one of a uniform resource identifier, uniform resource locator, a fully qualified domain name, or a port (See page 6 paragraph 89 and Figure 14 for reference to the endpoint being identified based on a URL of the content).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mitra et al. in view of Dube et al. (U.S. Publication US 2006/0087986 A1).
With respect to claim 20, although Mitra et al. does disclose disseminating routing information through its network devices (See page 10 paragraphs 128-136, Mitra et al.) does not specifically disclose a network structure comprising a first service message controller, a multi-clustering service message controller, and a cluster routing service message controller that discover the service endpoint of the service for the client, wherein first service message controller is hierarchically superior to the multi-clustering service message controller, and the multi-6Atty. Dkt. No.: Nut-Pat-558clustering service message controller is hierarchically superior to the clustering service message controller.  However, Dube et al., in the field of communications, discloses a system and method of organizing routing between hosts and clients within a network overlay comprising an overlay controller, i.e. a first service message controller, that is hierarchically superior to a controller, i.e. a multi-clustering service message controller, that is hierarchically superior to overlay nodes in a cluster, wherein routing table information is disseminated in a hierarchal manner from the overlay controller to the controllers to the overlay nodes (See page 2 paragraph 19, page 4 paragraphs 54-61, and Figure 1 of Dube et al.).  Using a hierarchal manner to compute and disseminate route information to nodes of a network has the advantage of allowing routes to be updated and coordinated in distributed manner such that optimal routes may be configured through the overlay .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154.  The examiner can normally be reached on M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.